PER CURIAM.
This appeal is before us on review of the Agency’s (Appellee’s) final order1 downgrading Appellant’s licensure rating from superior to conditional2 based upon the circumstances surrounding a nursing home resident’s development of pressure sores.
Nursing home facilities that participate in Medicaid and Medicare programs must follow the rules and regulations set forth in 42 C.F.R. 483, which have been incorporated by reference into the Agency’s rules. See Fla. R. Admin. P. 59A-4.1288. Specifically, Appellant was required to ensure that “[a] resident who enters the facility without pressure sores does not develop pressure sores unless the individual’s clinical condition demonstrates that they were unavoidable.... ” 42 C.F.R. 483.25(c)(1).
At the hearing, Appellant presented expert testimony that the resident’s pressure sores were clinically unavoidable. This testimony was unrebutted.
*574The record below is devoid of evidence that would support the downgrading of Appellant’s rating on the grounds stated. Accordingly, we REVERSE the final order and REMAND the cause with directions to the Agency to expunge Appellant’s conditional rating for the relevant time period.3
BOOTH and BENTON, JJ., and SMITH, LARRY G., SENIOR JUDGE, CONCUR.

. The Agency essentially adopted the administrative law judge’s recommended order as its final order.


. We note that, upon resurvey, Appellant's license was changed to a standard rating. However, Appellant was not eligible to be reinstated to a superior rating until the following year.


. In view of our determination, it is unnecessary to consider the issue of the proper burden of proof.